In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00282-CV


   EDWARD JAMES MITSCHKE, JR., INDIVIDUALLY AND AS REPRESENTATIVE
       OF THE ESTATE OF CODY MITSCHKE, DECEASED, APPELLANT

                                            V.

                      BRISTEN BEHRENS, JUSTIN BEHRENS,
                   AND TIMOTHY LEE TIMMERMAN, APPELLEES

                          On Appeal from the 335th District Court
                                     Lee County, Texas
               Trial Court No. 16,735, Honorable Carson Campbell, Presiding

                                    February 3, 2021

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant Edward James Mitschke, Jr., individually and as representative of the

estate of Cody Mitschke, deceased, filed two notices of appeal from the trial court’s Order

Granting the Motions for Summary Judgment of Defendants Borromeo and Blackjack
Ranch L.E.E., LLC.1 One notice of appeal was filed in the original trial court cause; the

other was filed in the severed cause. This appeal arises from the notice filed in the original

cause.2 We dismiss for want of jurisdiction.


         We have jurisdiction to hear an appeal from a final judgment or an interlocutory

order made immediately appealable by statute. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998) (per

curiam). When the trial court severed the claims against Borromeo and Blackjack Ranch,

the order granting summary judgment became final for purposes of appeal in the severed

cause. See Park Place Hosp. v. Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995).

However, Mitschke’s claims against other defendants remain pending in the original

cause.


         By letter of November 9, 2020, we notified Mitschke that it did not appear from the

record that a final judgment or appealable order had been issued by the trial court in the

original cause and directed him to show how we have jurisdiction over the appeal.

Mitschke filed a response but did not demonstrate grounds for continuing the appeal.


         Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).


                                                                  Per Curiam




       1 Originally appealed to the Third Court of Appeals, the appeals were transferred to this Court by

the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).

         2   The appeal filed in the severed cause is docketed as appellate cause 07-20-00283-CV.

                                                      2